UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):March 29, 2012 DIGITAL POWER CORPORATION (Exact name of registrant as specified in its charter) California 1-12711 94-1721931 (State or other jurisdiction of incorporation) Commission File Number (IRS Employer Identification No.) 41324 Christy Street, Fremont, CA 94538-3158 (Address of principal executive offices and zip code) Registrant’s telephone number, including area code: (510) 657-2635 Check the appropriate box below if the Form 8-K filing is to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) 1 Item 2.02
